PER CURIAM.
This is a suit by twenty-eight former members of a labor union against their union. The trial court gave judgment on a jury verdict in favor of the plaintiffs. The Court of Civil Appeals reversed such judgment, holding that the area of conduct in question was pre-empted from state law by federal legislation. 376 S.W.2d 814.
We refuse to grant this application for writ of error solely on the ground that the conduct in question is arguably subject to the jurisdiction of the National Labor Relations Board. See Local 100, United Association of Journeymen v. Borden, 373 U.S. 690, 83 S.Ct. 1423, 10 L.Ed.2d 638 (1963); San Diego Building Trades Council, etc. v. Garmon, 359 U.S. 236, 79 S.Ct. 773, 3 L.Ed.2d 775; Local No. 207, Intern. Ass’n, etc., Iron Workers Union v. Perko, 373 U.S. 701, 83 S.Ct. 1429, 10 L.Ed.2d 646. Compare International Association of Machinists v. Gonzales, 356 U.S. 617, 78 S.Ct. 923, 2 L.Ed.2d 1018. Hence, the application for writ of error is refused, no reversible error.